DETAILED ACTION
Claims 1-16 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 26 July 2020 are accepted.
Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8-13, 14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification [0041], while being enabling for obtaining Pi numbers             
                
                    
                        ∏
                        
                            1
                        
                    
                    
                
            
         through             
                
                    
                        ∏
                        
                            7
                        
                    
                    
                
            
        , does not reasonably provide enablement for all possible means of determining dimensionless numbers for a numerical model of a fuel cell. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. See MPEP §2164.08.
Claim 1 section (e) recites “finally determining dimensionless numbers of the numerical model of the proton exchange membrane fuel cell.” However, the Specification, e.g. ¶41, only shows one set of Pi numbers that can be obtained. Specification [0041] teaches “compare the dimensionless numbers and obtain the relationship between the first and second set of dimensionless numbers; for the above situation, [the] following relationships are obtained: [Pi numbers 1-7].”
The Specification fails to teach how the comparison determines relationships between numbers or how the relationships are used to derive a respective set of dimensionless numbers. Providing a single example of Pi numbers that could be obtained fails to teach how to “determin[e] dimensionless numbers of the numerical model of the proton exchange membrane fuel cell” in general as recited in claim 1 section (e).
Dependent claims 2-4, 6, 8-13, 14, and 16 are rejected for depending upon a rejected claim.
Claim 5 and dependent claims therefrom cure this deficiency by limiting the claim to the seven Pi numbers recited in the Specification.
Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 section (b) recites “filtering out basic parameters.” However, these basic parameters are never referred to again in the claim. Accordingly, it is unclear what the “basic parameters” are filtered out for. This also makes it unclear in the following section (c) where claim 1 recites “process dimensional analysis for the model parameters.” Does these model parameters now refer to the “basic parameters” which were filtered out, or does it refer to the model parameters that were not filtered out, or does the processing of section (c) have nothing to do with the filtering which was performed and the processing is performed on all model parameters regardless of whether or not they were filtered out? Claim 5 fails to cure this deficiency because although claim 5 recites specific “basic parameters” which are filtered out, claim 5 still does not further reference these basic parameters so it is unclear why these “basic parameters” were filtered out or identified as such.

Claims 1 section (f) and claims 8-16 recite “a dimensionless current” and “a dimensionless voltage.” However, a current and a voltage are respective units/dimensions. Either it is dimensionless or it has dimension of current or voltage. It is unclear how it can be both dimensionless and a current or dimensionless and a voltage.
This deficiency of lacking sufficient definition for: “a dimensionless current” and “a dimensionless voltage” is cured by the definition presented in dependent claim 5. However, claim 5 is separately rejected under §112 and claim 1 is rejected based on separate rationale as well.
Specification 69 also recites the definitions which are recited in claim 5; however, the principle of claim differentiation prevents reading this definition into claim 1. The principle of claim differentiation is it is improper for courts to read into an independent claim a limitation explicitly set forth in another claim. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 699 (Fed. Cir. 1983) (internal citation omitted). Accordingly, claim 1 cannot be interpreted at limited to the definition and example recited in claim 5.

Claim 1 section (e) recites “processing combination of dimensionless numbers … if needed.” The term “if needed” in claim is a relative term which renders the claim indefinite. Determining whether or not processing is needed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggests the “if needed” might be related to the claim recitation also in section (e) of “verifying an identity of the first and the second sets of dimensionless numbers.” If so, Examiner suggests amending section (e) to recite “verifying an identity” of the numbers as a condition for whether or not further processing is required.

Claim 1 section (f) recites “defining a dimensionless voltage and a dimensionless current for the numerical model.” Yet, the claim does not recite how to define said dimensionless voltage or dimensionless current. Claim 1 further recites “defining a dimensionless … to representing a dimensionless polarization curve for the numerical model of the hydrogen fuel cell.” There is no apparent relationship between the defined dimensionless polarization curve and the set of dimensionless numbers of the previous limitations. Thus, claim 1 section (f) is reciting to perform a particular result of “defining” as claimed, but doesn’t specify what or how the: dimensionless voltage, dimensionless current, or dimensionless polarization curve are defined. The only relationship with the previously recited claim limitations is that somehow the dimensionless polarization curve is for the numerical model.
Dependent claims 2-16 are rejected at least for depending upon parent claim 1.

Claim 5 last clause recites “in the step (f), … and the dimensionless current density….” There is a lack of antecedent basis for “the dimensionless current density.” Claim 1 section (f) provides antecedent basis for “a dimensionless current.”
Dependent claims 7, 13, and 15 are rejected at least for depending upon parent claim 5.
Claim Rejections - 35 USC § 112(d) – Improper Dependence
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 16 fails to further limit claim 8. Both claims 8 and 16 recite verbatim “wherein the dimensionless polarization curve comprises a dimensionless current as a horizontal axis and a dimensionless voltage as a vertical axis. Therefore, claim 16 fails to further limit claim 8 which already recites this limitation verbatim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
See MPEP §2106.
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Claim 1 step 2A(i):
The claim(s) recite:
1. An analysis method of input and output characteristics of …, which utilizes             
                π
            
         theorem and principle of similarity to carry out dimensional analysis of model parameters and equation analysis of governing equations respectively based on a given numerical model of …, comprising the steps of:
(a) determining the model parameters of the numerical model, wherein the model parameters include geometric structure parameters, physical parameters and working condition parameters;
(b) determining dimensions of each of the model parameters of the model and filtering out basic parameters for processing dimensional analysis;
(c) using             
                π
            
         theorem to process dimensional analysis for the model parameters to obtain a first set of dimensionless numbers;
(d) using the principle of similarity to process analysis for the governing equations of the numerical model to obtain a second set of dimensionless numbers, wherein the governing equations of the numerical model includes a mass equation, a momentum equation, a component equation, an electric potential equation and an ionic potential equation;
(e) comparing the first set of dimensionless numbers and the second set of dimensionless numbers, processing combination of dimensionless numbers for one of the first set of dimensionless numbers and the second set of dimensionless numbers if needed, determining a relationship between the first and the second sets of dimensionless numbers and verifying an identity of the first and the second sets of dimensionless numbers, and finally determining dimensionless numbers of the numerical model of …;
(f) defining a dimensionless voltage and a dimensionless current for the numerical model of … to representing a dimensionless polarization curve for the numerical model of ….
“The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.” MPEP §2106.04(a)(2)(I).
The input and output characteristics is a mathematical relationship. This mathematical relationship falls within the category of mathematical concepts.
The             
                π
            
         theorem (also known as Buckingham Pi Theorem) and principle of similarity are explicit mathematical concepts related to explicit mathematical algorithms. The corresponding dimensional analysis and equation analysis of governing equations is an explicit recitation of mathematical equations to determine respective mathematical relationships. This is clearly mathematical subject matter.
(a) Model parameters of a numerical model are mathematical parameters which when combined with mathematical relationships define the numerical model. Whether defined explicitly as a set of mathematical equations or more generally as mathematical relationships this subject matter clearly falls within the category of mathematical concepts.
(b) The dimensional relationship of mathematical parameters of the model is a mathematical relationship of respective parameters. This mathematical relationship falls within the category of mathematical concepts.
(c) Using the             
                π
            
         theorem (also known as Buckingham Pi Theorem) explicit mathematical concepts related to explicit mathematical algorithms. The corresponding dimensional analysis is an explicit recitation of mathematical equations to determine respective mathematical relationships. This is clearly mathematical subject matter.
(d) Using principles of similarity to analyze governing equations is an explicit mathematical concepts related to explicit mathematical algorithms. The corresponding equation analysis of governing equations is an explicit recitation of mathematical equations to determine respective mathematical relationships. This is clearly mathematical subject matter. The governing equations themselves are each explicit recitations of “equations.” Mathematical equations fall within the category of mathematical concepts.
(e) Comparing numbers to “determining a relationship between the first and the second set of dimensionless numbers” is an explicit recitation of determining a respective mathematical relationship. Specification paragraph 41 lists an example set of relationships as explicit formulae with corresponding symbols. These mathematical relationships fall within the category of mathematical concepts.
(f) Defining dimensionless voltage and dimensionless current numbers or parameters is defining a mathematical relationship which represents the dimensionless polarization curve for the numerical model. The dimensionless polarization curve itself being an explicit recitation of a mathematical relationship. These mathematical relationships fall within the category of mathematical concepts.
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 1 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
1. …of a proton exchange membrane fuel cell … of the proton exchange membrane fuel cell, executed by processor of a computer, …
(e) … of the proton exchange membrane fuel cell;
(f) … of the proton exchange membrane fuel cell …of the hydrogen fuel cell.
The proton exchange membrane fuel cell is recited merely as an intended field of use for the respective numerical model. Mere recitation of field of use fails to integrate an abstract idea into a practical application. See MPEP §2106.5(h). No physical fuel cell or fuel cell component is recited by the claims.
The processor and computer are recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(b) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014).”).
Claim 1 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Analysis of the field of use limitations and addition of generic computer component limitations are analyzed the same under step 2B as under step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 2 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
2. The analysis method of input and output characteristics of the proton exchange membrane fuel cell according to claim 1, wherein the numerical model is a single phase isothermal model of parallel flow channel,
wherein the geometric structure parameters comprise: a dimensional parameter of a characteristic length             
                l
            
         of which a unit is             
                m
            
        , and a dimensionless parameter of a porosity             
                ε
            
        ; the physical parameters comprise: dimensional parameters of density             
                ρ
            
        , viscosity             
                μ
            
        , permeability             
                K
            
        , gas diffusion coefficient             
                D
            
        , Faraday constant divided by gas constant             
                
                    
                        F
                    
                    
                        R
                    
                
            
         of which the units are kg/m3,             
                Pa
                ∙
                s
                 
            
        , m2, m2s-1, and             
                
                    
                        
                            
                                C
                                ∙
                                K
                            
                        
                    
                    
                        J
                    
                
            
         respectively; and a dimensionless parameter of the Henry's constant             
                H
            
        ;
the working condition parameters comprises: dimensional parameters of speed             
                u
            
        , temperature             
                T
            
        , concentration             
                c
            
        , electric potential             
                ϕ
            
        , and pressure             
                p
            
        , and their units are m/s, K, mol/m-3, V, and Pa respectively; and dimensionless parameters of water conversion Coefficient             
                β
            
        , cathode transfer coefficient             
                α
            
        , stoichiometric ratio St, and mass fraction             
                ω
            
        .
The “numerical model” is an explicit recitation of mathematical relationships. The respective parameters are mathematical symbols. “A mathematical relationship may be expressed in words or using mathematical symbols.” MPEP §2106.04(a)(2)(I)(A).
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 2 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 2 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 3 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
3. The analysis method of input and output characteristics of the proton exchange membrane fuel cell according to claim 2, wherein the model parameters further comprise combined parameters, the combined parameters are variables which usually appear in a form of combination and are treated as one parameter for processing dimensional analysis.
Combined parameters are parameters of the identified mathematical relationships.
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 3 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 3 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 4 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
4. The analysis method of input and output characteristics of the proton exchange membrane fuel cell according to claim 3, wherein the combined parameters are Faraday constant divided by specific surface area and reference exchange current density             
                
                    
                        F
                    
                    /
                    
                        
                            
                                
                                    
                                        A
                                    
                                    
                                        s
                                    
                                
                                
                                    
                                        j
                                    
                                    
                                        0
                                    
                                
                            
                        
                    
                
            
        , conductivity times mole fraction divided by the specific surface area and the reference exchange current density             
                
                    
                        σ
                        M
                    
                    /
                    
                        
                            
                                
                                    
                                        A
                                    
                                    
                                        s
                                    
                                
                                
                                    
                                        j
                                    
                                    
                                        0
                                    
                                
                            
                        
                    
                
            
        , and their units are             
                
                    
                        
                            
                                m
                            
                            
                                3
                            
                        
                        ∙
                        s
                    
                    /
                    
                        mol
                    
                
            
         and             
                
                    
                        kg
                    
                    /
                    
                        
                            
                                V
                                ∙
                                mol
                                ∙
                                
                                    
                                        m
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
            
         respectively.
Combined parameters are parameters of the identified mathematical relationships. The prose recitation “Faraday constant divided by specific surface area and reference exchange current density” is an explicit recitation of a mathematical formulation. The corresponding mathematical symbols show the respective mathematical relationship.
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 4 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 4 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 5 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
Claim 5 recites a plurality of symbols composed of mathematical symbols and a plurality of explicit equations. A complete listing of equations recited is too tedious to repeat here. See the claims filed on 26 July 2020 for a listing as recited. Equations listed includes at least “mass equation,” “momentum equation,” component equation,” “electric potential equation,” “ionic potential equation,” “mass source item,” “momentum source item,” “component source items,” “electric potential source item,” “ionic potential source item,” “anode current density,” “cathode current density,” the seven respective Pi numbers, the seven respective dimensionless numbers, and the dimensionless voltage and dimensionless density definitions.
Each of these equations and mathematical relationships is an explicit recitation which falls within the category of mathematical concepts.
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 5 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 5 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 6 and 7 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
6. The analysis method of input and output characteristics of the proton exchange membrane fuel cell according to claim 1, after the step (f), further comprising the step of:
(g) changing a quantity of each of the components of the dimensionless numbers so that values of the dimensionless numbers change within a certain ranges, thereby obtaining a corresponding dimensionless polarization curve, wherein any one of the points is not only one single experimental working condition, but represents a similar set of working conditions, thereby a number of experiments and an experiment time are greatly reduced to achieve an effect of cost saving; or
(h) changing a quantity of each of the components of the dimensionless numbers so that the dimensionless numbers are changed and the dimensionless polarization curve is obtained, thereby verifying that the obtained dimensionless polarization curve can reflect an influence of operating conditions on fuel cell output characteristics.
Changing the numbers and values to within a certain range entails a set of mathematical calculations. These mathematical calculations fall within the category of mathematical concepts. The obtained polarization curve is itself a mathematical relationship.
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 6 and 7 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 6 and 7 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 8-16 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
8. The analysis method of input and output characteristics of the proton exchange membrane fuel cell according to claim 1, wherein the dimensionless polarization curve comprises a dimensionless current as a horizontal axis and a dimensionless voltage as a vertical axis.
The respective horizontal and vertical axis of the dimensionless polarization curve further defines the mathematical relationship. The mathematical relationship itself remains within the category of mathematical concepts.
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 8-16 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 8-16 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §101 and under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Russo, L, et al. “Application of Buckingham Pi theorem for scaling-up oriented fast modelling of Proton Exchange Membrane Fuel Cell impedance” J. Power Sources, 353, pp. 277-286 (2017) [herein “Russo”] teaches applying the Buckingham Pi theorem to model a Proton Exchange Membrane (PEM) fuel cell impedance. Russo section 2.1 teaches dimensional analysis to identify respective non-dimensional parameters, i.e. pi numbers. Russo fails to teach defining a representation of a polarization curve.
Zhao, D., et al. “Study of the modeling parameter effects on the polarization characteristics of the PEM fuel cell” Int'l J. Hydrogen Energy, vol. 41, pp. 22316-22327 (2016) teaches an analysis of parameters to determine sensitivity for a 3D PEM fuel cell. Zhao abstract and figure 1 shows a polarization curve of voltage versus current. Zhao fails to teach dimensionless numbers and thus fails to teach applying dimensional analysis to determine dimensionless numbers.
Protsenko, V.S. & Danilov, F.I. “Application of dimensional analysis and similarity theory for simulation of electrode kinetics described by the Marcus–Hush–Chidsey formalism” J. Electroanalytical Chemistry, vol. 669, pp. 50-54 (2012) teaches similarity theory and dimensional analysis applied to electrochemical parameters. Protsenko page 53 teaches an equation (20) which “gives suitable correlation between dimensionless complexes.” Protsenko fails to teach a defining a representation of a polarization curve.
Gyenge, E.L. “Dimensionless numbers and correlating equations for the analysis of the membrane-gas diffusion electrode assembly in polymer electrolyte fuel cells” J. Power Sources, vol. 152, pp. 105-121 (2005) teaches deriving dimensionless numbers and correlation equations for fuel cells. Gyenge section 3 teaches dimensional analysis. Gyenge page 109 tables 1 and 2 teach dimensional analysis derivation of dimensionless pi numbers for the membrane and cathode catalyst layer respectively. Gyenge section 4.1 and 4.2 analyzes correlation between dimensionless characteristic numbers. Gyenge page 116 right column teaches equation (36) as a polarization equation based on a combination of dimensionless numbers                 
                    
                        
                            π
                        
                        
                            10
                        
                    
                
             and                 
                    
                        
                            π
                        
                        
                            16
                        
                    
                
            . Gyenge page 116 figure 4 shows a graph if overpotential (related to voltage) versus current density (related to current). This graph is not precisely a polarization curve. Gyenge figures 6-8 have similar parameters but have curves showing “catalyst layer polarization.” Gyenge page 117right column last paragraph teaches “Relevant mass and momentum transport related dimensionless numbers characteristic for the gas-diffusion layer.” Gyenge page 107 section 2 describes the component reaction for the fuel cell electrodes. However, Gyenge’s teaching of correlation equations does not teach a comparison of a first set of dimensionless numbers from using a Pi theorem being compared to a second set of numbers using principle of similarity for governing equations including a mass equation, a momentum equation, a component equation, an electric potential equation, and an ionic potential equation.
US 2017/0005350 A1 Niroumand, et al. [herein “Niroumand”] teaches parameterizing and validating polarization data of a PEM fuel cell. Niroumand figures 1 and 9 show polarization curves. Niroumand paragraphs 7-8 teaches obtaining fuel cell polarization data for fitting to a polarization equation. Niroumand fails to teach a dimensional analysis.
US 2014/0370416 A1 Alhazmi, et al. [herein “Alhazmi”] teaches a method of designing a Proton Exchange Membrane (PEM) fuel cell. Alhazmi figures 2, 6, and 11 show polarization curves. Alhazmi fails to teach a dimensional analysis.
None of the references taken either alone or in combination with the prior art of record disclose “(c) using                 
                    π
                
             theorem to process dimensional analysis … first set of dimensionless numbers; (d) using the principle of similarity to process analysis for the governing equations … a second set of dimensionless numbers, … (e) comparing the first set of dimensionless numbers and the second set of dimensionless numbers, processing combination of dimensionless numbers … and finally determining dimensionless numbers of the numerical model of the proton exchange membrane fuel cell; (f) defining a dimensionless voltage and a dimensionless current for the numerical model of the proton exchange membrane fuel cell to representing a dimensionless polarization curve for the numerical model of the hydrogen fuel cell” in combination with the remaining elements and features of the claimed invention.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bonanno, D., et al. "Main Fuel Cells Mathematical Models: Comparison and Analysis in Terms of Free Parameters" IEEE Int'l Conf. on Electrical Machines (2010)
teaches
Technology background; Different parameterized mathematical models for simulating PEM fuel cells. Polarization curves of cell voltage vs current density.


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        7 April 2022